Title: To Thomas Jefferson from Edward Carrington, 30 January 1781
From: Carrington, Edward
To: Jefferson, Thomas



Sir
Richmond Jan. 30th. 1781

I did myself the Honor to attend at the Door of the Council Chamber yesterday with a view of Conferring with the Executive on the subject of purchasing the necessary Horses wanted from this State for the southern Army, but as I could not gain Admittance immediately, my business in other respects would not admit of my waiting. I now take the liberty of troubling your Excellency with my thoughts on the subject, and wish for the Executive to take them under consideration. The Army being destituate of Horses must have a supply by some Means or other: The principles on which the Laws of the State direct those Purchases to be made will evidently ruin us if we continue to make the purchases on them, as every Horse will cost three or four times his Value. I wish for something to be done for obtaining the Horses, and exempting the Public from such abuses. I apprehend that by classing the Horses we shall want, fixing a certain price to each Class, in Tobacco or Specie, and having it determined by indifferent People into which Class the Horse purchased shall be estimated would answer our purpose. The Executive may perhaps be scrupulous about their powers to make such an alteration in the execution of the Law, but I apprehend the pressing Necessity for such a Step must obtain the approbation of the Legislature. However I think, should the Executive not chuse to risk such a Step by Absolute authority, the measure might yet be effected by an Application to the different Counties through the same means th[at] the Waggon Act is to be executed in such a Manner, as to carry in some measure the weight of Authority without the real exertion of it. Suppose a request should be made by the Executive to the Counties, that each shall produce by the same mode pointed out for obtaining Waggons, two or three Horses? I really think such a request could not be disregarded. Any Conferences necessary on the subject may be had with Major Claiborne.
I have the Honor to be with much respect Yr. Excellencies Mo Obt

Ed. Carrington

